Name: Commission Regulation (EEC) No 78/93 of 18 January 1993 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 1 . 93No L 11 /12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 78/93 of 18 January 1993 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced last amended by Regulation (EEC) No 560/91 0, the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during October, November and December 1992, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 1 1 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation &lt;EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . (3) OJ No L 146, 14. 6. 1977, p. 9. (4) OJ No L 302, 31 . 10 . 1973, p. 1 . P) OJ No L 62, 8 . 3. 1991 , p. 26. 19. 1 . 93 Official Journal of the European Communities No L 11 /13 ANNEX to the Commission Regulation of 18 January 1993 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 78,02 1006 10 23 77,56 1006 10 25 77,56 1006 10 27 77,56 100610 92 78,02 1006 10 94 77,56 1006 10 96 77,56 1006 10 98 77,56 1006 20 11 97,52 1006 20 13 96,95 1006 20 15 96,95 1006 20 17 96,95 1006 20 92 97,52 1006 20 94 96,95 1006 20 96 96,95 1006 20 98 96,95 100630 21 124,64 1006 30 23 149,29 1006 30 25 149,29 1006 30 27 149,29 1006 30 42 124,64 1006 30 44 149,29 1006 30 46 149,29 1006 30 48 149,29 1006 30 61 132,74 1006 30 63 160,04 1006 30 65 160,04 1006 30 67 160,04 1006 30 92 132,74 1006 30 94 160,04 1006 30 96 160,04 1006 30 98 160,04 1006 40 00 36,76